DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the auxiliary power unit (APU) & the starter motor, of claims 1, 8, 12, & 16; & the fuel pump, of claim 18, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12, & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “about” in claim 6, lines 4-5, is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For compact prosecution, the Examiner is  --.  
Claims 12 & 16, lines 4, respectively, recites the limitation "the electric machine" in claims 12, & 16, lines 4, respectively.  There is insufficient antecedent basis for this limitation in the claim.  For compact prosecution, the Examiner is interpreting “the electric machine” in claims 12 & 16, lines 4, respectively, as -- the first electric machine -- based on the independent claims 8 & 14.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French et al. (Pub No. US 2014/0360205 A1).  
Regarding claim 1


Regarding claim 2
	French teaches further comprising: an electric energy storage unit (See paragraphs 0026, 0028 & figure 2, ref # 96) electrically connectable to the first electric machine.  (See paragraphs 0026, 0028 & figure 2, ref # 84) 


	French teaches wherein the turbomachine (See figures 1 & 2, ref # 20) is configured as part of a turbofan engine, (See figures 1 & 2, ref # 20) and wherein the propulsor (See paragraph 0010 & figure 1, ref # 28) is configured as part of an electric propulsor assembly.  (See paragraphs 0015-0016, 0019-0021, 0026, & figure 2)  

Regarding claim 4
	French teaches wherein the high pressure turbine (See paragraph 0011 & figure 1, ref # 38) and the high pressure compressor (See paragraphs 0011-0012 & figure 1, ref # 32) at least partially define a core air flowpath, and wherein the first electric machine (See paragraph 0020 & figure 2, ref # 84) is positioned inward of the core air flowpath.  (See paragraphs 0010-0011, 0020, & figures 1 & 2)  

Regarding claim 5
	French teaches further comprising: a second electric machine (See paragraphs 0016, 0021 & figure 2, ref # 86) coupled to the propulsor (See paragraph 0021 & figure 1, ref # 28) for driving the propulsor (See paragraph 0021 & figure 1, ref # 28) to provide a propulsive benefit for the aircraft, (See paragraphs 0010 & 0021) wherein the second propulsor (See paragraphs 0016, 0021 & figure 2, ref # 86) is electrically coupled with the electric energy storage unit.  (See paragraphs 0026, 0028 & figure 2, ref # 96)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 & 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over French et al. (Pub No. US 2014/0360205 A1).  
Regarding claim 6
	French teaches wherein the controller (See paragraph 0018 & figure 2, ref # 80) is further configured to extract electrical power from the first electric machine (See paragraph 0020 & figure 2, ref # 84) during operation of the turbomachine, (See figures 1 & 2) wherein the electric energy storage unit (See paragraphs 0026, 0028 & figure 2, ref # 96) is configured to 32319062-US-6/GECV-499-CON store at least about fifty kilowatt-hours of electrical power, and wherein the first electric machine (See paragraph 0020 & figure 2, ref # 84) is configured to generate at least about fifty 
	While French is silent about the kilowatt or kilowatt-hours, French teaches having the capacity of the energy storage system determined by anticipated loads.  (See paragraph 0028)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have optimized the storage system to store at least fifty kilowatt-hours based on anticipated loads as taught by French.  

Regarding claim 8
	French teaches a method for starting a turbomachine (See paragraph 0010 & figures 1 & 2, ref # 20) of a hybrid-electric propulsion system (See paragraph 0010, 0016 & figures 1 & 2, ref # 20 & 70) of an aircraft, (See paragraph 0010) the hybrid-electric propulsion system (See paragraph 0010, 0016 & figures 1 & 2, ref # 20 & 70) comprising a propulsor, (See paragraph 0010 & figure 1, ref # 28) a turbomachine, (See figure 1 & 2, ref # 20) and an electrical system, the electrical system (See paragraph 0016 & figure 2, ref # 70) comprising a first electric machine (See paragraph 0020 & figure 2, ref # 84) coupled to a high pressure system of the turbomachine, (See paragraphs 0010-0011, 0020-0021, & figure 2, ref # 20) the method comprising: receiving, by one or more computing devices, (See paragraph 0018 & figure 2, ref # 80) an engine start command; (See paragraphs 0018, 0020, & 0028) providing, by the one or more computing devices, (See paragraph 0018 & figure 2, ref # 80) electrical power to the first electric machine (See paragraph 0020 & figure 2, ref # 84) to drive the first electric machine (See paragraph 0020 & figure 2, ref # 84) and rotate a high pressure system of the 
	While French is silent about a minimum threshold speed, there would need to be a minimum speed in order to compress the air for the proper combustion in the combustion section and too produce thrust.  Therefore there must be a minimum threshold speed.  

Regarding claim 9
	French teaches further comprising: providing, by the one or more computing devices, (See paragraph 0018 & figure 2, ref # 80) electrical power to a second electric machine (See paragraph 0021 & figure 2, ref # 86) to drive the propulsor (See paragraph 0010 & figure 1, ref # 28) and provide a propulsive benefit for the aircraft.  (See paragraphs 0010 & 0034)  

Regarding claim 10
	French teaches wherein the engine start command is an engine restart command.  (See paragraphs 0018, 0020, & 0028)  

Regarding claim 11
  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over French et al. (Pub No. US 2014/0360205 A1) as applied to claim 2 above, and further in view of DeVita et al. (Pub No. US 2015/0191250 A1).  
Regarding claim 7
	French is silent about wherein the controller is further configured to receive data indicative of a core speed acceleration value and provide electrical power from the electric energy storage unit to the first electric machine to drive the first electric machine and rotate the high pressure system of the turbomachine in response to the received data indicative of the core speed acceleration value being below the desired core speed acceleration threshold for a startup.  
	However, DeVita teaches wherein the controller is further configured to receive data indicative of a core speed acceleration value and provide electrical power from the electric 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a controller that is further configured to receive data indicative of a core speed acceleration value and provide electrical power from the electric energy storage unit to the first electric machine to drive the first electric machine and rotate the high pressure system of the turbomachine in response to the received data indicative of the core speed acceleration value being below the desired core speed acceleration threshold for a startup as taught by DeVita in the aircraft of French, since these are well-known start-up conditions.  

Claims 14, 15, & 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over French et al. (Pub No. US 2014/0360205 A1) in view of DeVita et al. (Pub No. US 2015/0191250 A1).  
Regarding claim 14
	French teaches a method for starting a turbomachine (See paragraph 0010 & figures 1 & 2, ref # 20) of a hybrid-electric propulsion system (See paragraph 0010, 0016 & figures 1 & 2, ref # 20 & 70) of an aircraft, (See paragraph 0010) the hybrid-electric propulsion system comprising a propulsor, (See paragraph 0010 & figure 1, ref # 28) a turbomachine, (See figure 1 & 2, ref # 20) and an electrical system, (See paragraph 0016 & figure 2, ref # 70) the electrical system comprising a first electric machine (See paragraph 0020 & figure 2, ref # 84) coupled to 
	French is silent about receiving, by the one or more computing devices, (See figure 2, ref # 80) data indicative of a core speed acceleration value; 34319062-US-6/GECV-499-CON determining, by the one or more computing devices, whether the core speed acceleration value is below a core speed acceleration threshold for startup; and providing, by the one or more computing devices, electrical power to the first electric machine to drive the first electric machine and rotate the high pressure system of the turbomachine in response to the received data indicative of the core speed acceleration value being below the desired core speed acceleration threshold for startup.  
	However, DeVita teaches receiving, by one or more computing devices, (See paragraphs 0014, 0021-0022 & figure 2, ref # 70) an engine start command; (See figure 3) receiving, by the one or more computing devices, data indicative of a core speed acceleration value; 34319062-US-6/GECV-499-CON (See figure 3) determining, by the one or more computing devices, whether the core speed acceleration value is below a core speed acceleration threshold for startup; (See figure 3) and providing, by the one or more computing devices, electrical power to the first electric machine to drive the first electric machine and rotate the high pressure system of the turbomachine in response to 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a method comprising: receiving, by one or more computing devices, an engine start command; receiving, by the one or more computing devices, data indicative of a core speed acceleration value; 34319062-US-6/GECV-499-CON determining, by the one or more computing devices, whether the core speed acceleration value is below a core speed acceleration threshold for startup; and providing, by the one or more computing devices, electrical power to the first electric machine to drive the first electric machine and rotate the high pressure system of the turbomachine in response to the received data indicative of the core speed acceleration value being below the desired core speed acceleration threshold for startup as taught by DeVita in the aircraft of French, since these are well-known start-up conditions.  

Regarding claim 15
	French is silent about further comprising: initiating, by the one or more computing devices, an igniting of a combustor of a combustion section of the turbomachine when the core speed acceleration threshold is exceeded.  
	However, DeVita teaches further comprising: initiating, by the one or more computing devices, an igniting of a combustor of a combustion section of the turbomachine when the core speed acceleration threshold is exceeded.  (See figure 3)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an initiating, by the one or more computing devices, an igniting of a 

Regarding claim 17
	French teaches wherein the first electric machine (See paragraph 0020 & figure 2, ref # 84) provides power to the turbomachine (See paragraph 0020 & figures 1 & 2, ref # 20) independently of a starter motor.  (See paragraphs 0020-0021 & figure 2, ref # 86)  

Regarding claim 18
	French teaches further comprising: rotating a fuel pump (See paragraph 0015) with the high pressure system of the turbomachine.  (See paragraph 0015 & figures 1 & 2, ref # 20)  
	While French does not specifically mention fuel pumps, it is well-known in the art to use fuel pumps to get the fuel from a fuel tank to the engines.  
	Further, DeVita teaches further comprising: rotating a fuel pump (See paragraph 0014) with the high pressure system of the turbomachine.  (See paragraph 0014)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a rotating of a fuel pump with the high pressure system of the turbomachine as taught by French and DeVita, since it is well-known to use fuel pumps to provide fuel to the turbomachines when they demand use of the fuel.  

Regarding claim 19

	However, DeVita teaches wherein initiating, by the one or more computing devices, the igniting of the combustor of a combustion section of the turbomachine when the core speed acceleration threshold is exceeded occurs after an engine lightoff.  (See figure 3)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an initiating, by the one or more computing devices, the igniting of the combustor of a combustion section of the turbomachine when the core speed acceleration threshold is exceeded occurs after an engine lightoff as taught by DeVita in the aircraft of French, since these are well-known start-up conditions.  

Regarding claim 20
	French teaches further comprising: providing, by the one or more computing devices, (See paragraph 0018 & figure 2, ref # 80) electrical power to a second electric machine (See paragraph 0021 & figure 2, ref # 86) to drive the propulsor (See paragraph 0010 & figure 1, ref # 28) and provide a propulsive benefit for the aircraft.  (See paragraphs 0010 & 0034)  

Allowable Subject Matter
Claims 12, 13, & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, 112 issues need resolved.  

Regarding claim 12, 
The prior art does not disclose or suggest the claimed “at least partially prevent a drop in an acceleration of the high pressure system of the turbomachine when the starter motor is deactivated” in combination with the remaining claim elements as set forth in claim 12.  
Regarding claim 13, 
The prior art does not disclose or suggest the claimed “determining whether an exhaust gas temperature is above an exhaust gas temperature threshold; and increasing a speed of the high pressure system to provide additional air flow therethrough to reduce the exhaust gas temperature” in combination with the remaining claim elements as set forth in claim 13.  
Regarding claim 16, 
The prior art does not disclose or suggest the claimed “at least partially prevent the acceleration of the high pressure system of the turbomachine to drop when the starter motor shuts off” in combination with the remaining claim elements as set forth in claim 16.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Gansler et al. (US Patent No. 10,953,995 B2) is a similar case with the same Assignee and Inventors and similar figures.  The reference Himmelmann et al. (Pub No. US 2016/0023773 A1) discloses a hybrid-electric propulsion system for an aircraft comprising: a propulsor; a turbomachine comprising a high pressure turbine drivingly coupled to a high pressure compressor through a high pressure spool; an auxiliary power unit operably coupled .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647